Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 8, 10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su et al (US 6,533,377 B2), hereinafter referred to as Su.	With reference to claim 1, Su teaches A sensor cleaning device to clean a sensor to detect a printable medium on a transferring path (Column 1 lines 6-19), the sensor cleaning device comprising: 
a cleaning lever coupled to a cleaner at an end of the cleaning lever (Fig. 2-4); and 	a driver coupled to the cleaning lever to drive the cleaning lever to move the cleaner from a first position to a second position and back to the first position, the first position being away from the transferring path and the second position being in contact with the sensor (Column 6 lines 15-50).
With reference to claim 2, Su further teaches a guide rail disposed adjacent to the transferring path; and a guide projection part coupled to the cleaning lever to contact the guide rail to guide movement of the cleaning lever (Fig. 2-4, Column 6 lines 15-50).	With reference to claim 4, Su further teaches comprising a lever spring to provide the cleaning lever with restoring force in a direction of the first position (Column 6 lines 15-50).	With reference to claim 5, Su further teaches a guide block located adjacent to the guide rail to guide movement of the cleaner (Column 6 lines 15-50).
With reference to claim 8, Su teaches an image forming apparatus comprising: 	a sensor disposed toward a transferring path on a first side of the transferring path to which a printing medium is moved (Fig. 2-4, 75); and 
a cleaning device comprising a cleaning lever coupled to a cleaner to clean the sensor (Column 6 lines 15-50, Fig. 2-4, 44), and 	a driver coupled to the cleaning lever to drive the cleaning lever to move the cleaner from a first position to a second position and back to the first position, the first position being away from the transferring path and the second position being in contact with the sensor (Column 6 lines 15-50).	With reference to claim 10, Su further teaches the first position is the position where the cleaner and the cleaning lever deviate from the transferring path so as not to interfere with the movement of the printing medium (Fig. 2-4).
With reference to claim 14, Su further teaches a guide rail disposed adjacent to the transferring path; and a guide projection part coupled to the cleaning lever to contact the guide rail to guide movement of the cleaning lever (Column 6 lines 15-50).
Allowable Subject Matter
Claims 3, 6-7, 9, 11-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  	The prior art does not disclose or suggest the claimed "a first rail inclined to the transferring path to protrude the cleaning lever; and a second rail parallel to the transferring path to guide the cleaning lever so the cleaner is to contact the sensor and clean the sensor" in combination with the remaining claim elements as set forth in claims 3 and 15.
The prior art does not disclose or suggest the claimed "driver comprises a guide plate coupled to a driving lever to drive the cleaning lever, and a movable driving shaft insertable into a driving groove located in the guide plate, the guide plate being movable relative to a driving guider" in combination with the remaining claim elements as set forth in claims 6 and 7.
The prior art does not disclose or suggest the claimed "image forming apparatus further includes a second sensor disposed toward the transferring path on a second side of the transferring path to which a printing medium is moved, the second side being different from the first side, wherein the sensor comprises a light emitting portion disposed on the first side of the transferring path to irradiate light toward the printing medium and the second sensor comprises a light receiving portion disposed on a second side of the transferring path to face the light emitting portion, and wherein the cleaner is to clean the light emitting portion and/or the light receiving portion" in combination with the remaining claim elements as set forth in claims 9 and 11-13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Song et al (US 2019/0107802 A1) teaches a shutter device for a sensor.
Tomatsu (US 2014/0126929 A1) teaches a lever that causes a cleaning part to clean a sensor.
Onose et al. (US 2005/0163518 A1) teaches a lever that cleans a sensing face of a sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY H CURRAN/Primary Examiner, Art Unit 2852